Exhibit 10.3

Dated 5 April 2006

(1) JERRY KENNELLY AND JOHANNA KENNELLY

(2) PIXEL IMAGES LIMITED

(3) GETTY IMAGES, INC

SHARE SALE AGREEMENT

Relating To

STAR MEDIA LIMITED AND STOCKDISC LIMITED

William Fry

Solicitors

Fitzwilton House

Wilton Place

Dublin 2

www.williamfry.ie

© William Fry 2006

018489.0001.JOC



--------------------------------------------------------------------------------

CONTENTS

 

1.

   INTERPRETATION    2

2.

   SALE OF SHARES    3

3.

   CONSIDERATION    4

5.

   COMPLETION    5

6.

   CAPACITY    5

7.

   APPLICABLE LAW AND JURISDICTION    6

8.

   GENERAL    6

9.

   GETTY IMAGES    6

10.

   NOTICES    8

SCHEDULE 1 - THE COMPANIES

   10

SCHEDULE 2 - COMPLETION OBLIGATIONS

   12



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 5 April 2006

BETWEEN:

 

(1) JERRY KENNELLY and JOHANNA KENNELLY (“the Sellers”);

 

(2) PIXEL IMAGES LIMITED a company incorporated in Ireland with registered
number 415129 whose registered office is at 7 Rathdown Terrace, Sandymount, Co.
Dublin (“Newco 1”);

 

(3)

GETTY IMAGES, INC a company incorporated in the State of Delaware, U.S.A whose
principal place of business is 601 N. 34 th Street, Seattle, WA98103 USA (“Getty
Images”).

INTRODUCTION

 

A. The Sellers are the legal and beneficial owners of the Shares.

 

B. The Sellers have agreed to sell and Newco 1 has agreed to buy the Shares on
the terms and conditions of this Agreement.

 

C. Newco 1 is a subsidiary of Getty Images at the date of this Agreement and
Getty Images is joined in to this Agreement for the purposes set out in this
Agreement.



--------------------------------------------------------------------------------

IT IS AGREED as follows:

 

1. INTERPRETATION

 

  1.1 The following words and expressions where used in this Agreement have the
meanings given to them below:

 

Affiliate

   in relation to a body corporate means any holding company, subsidiary, or
subsidiary of any holding company of such body corporate;

Business Day

   any day (other than a Saturday or Sunday) on which clearing banks are open
for general business in Dublin;

Companies

   Star Media Limited and Stockdisc Limited, details of which are set out in
Schedule 1;

Completion

   completion of the sale by the Sellers and purchase by Newco 1 or its nominee
of the Shares under the terms of this Agreement;

Completion Date

   the date on which Completion occurs;

Consideration

   the consideration for the sale and purchase of the Shares as set out in
clause 3;

Getty Images Group

   means Getty Images and its Affiliates;

Encumbrance

   any mortgage, charge, pledge, lien, restriction, assignment, hypothecation,
security interest, title retention, or any other agreement or arrangement the
effect of which is the creation of security; or any right to acquire, option,
right of first refusal or right of pre-emption; or any agreement or arrangement
to create any of the same;

Preference Shares

   the non-voting preference shares in the capital of Newco 1, the rights
attaching to which are set out in the Articles of Association of Newco 1;

 

2



--------------------------------------------------------------------------------

Sellers’ Solicitors

   William Fry of Fitzwilton House, Wilton Place, Dublin 2; and

Shares

   the issued ordinary shares of €1.269738 each in the capital of Star Media
Limited and the issued ordinary shares of €1.00 each in the capital of Stockdisc
Limited, as detailed in Clause 2.1 (which comprise the entire issued share
capital of the Companies).

 

  1.2 Unless the context requires otherwise, references in this Agreement to:

 

  1.2.1  any of the masculine, feminine and neuter genders shall (where
appropriate) include other genders;

 

  1.2.2  the singular shall (where appropriate) include the plural and vice
versa;

 

  1.2.3  a person shall (where appropriate) include a reference to any natural
person, body corporate, unincorporated association, partnership, firm and trust;

 

  1.3 The headings in this Agreement are for convenience only and shall not
affect its meaning. References to a “clause”, “Schedule” or “paragraph” are
(unless otherwise stated) to a clause of and Schedule to this Agreement and to a
paragraph of the relevant Schedule. The Schedules form part of this Agreement
and shall have the same force and effect as if expressly set out in the body of
this Agreement and any reference to this Agreement includes reference to the
Schedules.

 

  1.4 References to the Sellers means any one or more of the Sellers.

 

2. SALE OF SHARES

 

  2.1

Subject to the terms of this Agreement, each Seller as legal and beneficial
owner shall sell and Newco 1 or its nominee which shall be a member of the Getty
Images Group shall buy the number and class of Shares set out opposite such
Seller’s name below free from any Encumbrances and together with all benefits

 

3



--------------------------------------------------------------------------------

 

and rights now and hereafter attaching to the Shares at Completion including the
right to receive all dividends, distributions and any return of capital declared
but not paid on or before the Completion Date or declared and paid on or after
the Completion Date.

 

Seller

   No and Class of Shares    Company

Jerry Kennelly

   27,700 Ordinary Shares    Star Media Limited

Johanna Kennelly

   300 Ordinary Shares    Star Media Limited

Jerry Kennelly

   55,539 Ordinary Shares    Stockdisc Limited

Johanna Kennelly

   561 Ordinary Shares    Stockdisc Limited

 

  2.2 Each of the Sellers hereby waives any pre-emption rights which he may have
in relation to the sale of the Shares whether under statute, the Articles of
Association of either Company or otherwise.

 

  2.3 Newco 1 shall not be obliged to complete the purchase of the Shares unless
the purchase and sale of all of the Shares is completed in accordance with the
terms of this Agreement.

 

  2.4 The Sellers shall not be obliged to complete the sale of the Shares unless
the purchase and sale of all of the Shares is completed in accordance with the
terms of this Agreement.

 

3. CONSIDERATION

The Consideration shall comprise the issue of 100 Preference Shares by Newco 1
of €1.00 each in the capital of Newco 1 to the Sellers in the proportions set
out below:

 

Seller

   No. of Preference
Shares to be issued

Jerry Kennelly

   99

Johanna Kennelly

   1

 

4



--------------------------------------------------------------------------------

4. COMPLETION

 

  4.1 Completion shall take place at the offices of the Sellers’ Solicitors no
later than 2 Business Days following execution of this Agreement.

 

  4.2 On Completion, the Sellers and Newco 1 shall each perform their respective
obligations in relation to the sale and purchase of the Shares in accordance
with and as set out in Schedule 2.

 

  4.3 If the provisions of Schedule 2 are not complied with in any respect by
either the Sellers or Newco 1 on the Completion Date, then the other party
(being either the Sellers or Newco 1 as appropriate) shall not be obliged to
complete the purchase of the Shares and may:

 

  4.3.1  defer Completion to a date not more than 2 Business Days after the
originally scheduled Completion Date;

 

  4.3.2  proceed to Completion so far as practicable and without prejudice to
its rights under this Agreement; or

 

  4.3.3  rescind this Agreement without prejudice to its rights and remedies
under this Agreement.

CAPACITY

Each party represents to each other party that it has full power and authority
to enter into and perform this Agreement (and any other agreement or arrangement
to be entered into by it in connection with this Agreement), that the
obligations expressed to be assumed by it hereunder are legal, valid and binding
and enforceable against it in accordance with their terms and that the
execution, delivery and performance by it of this Agreement and each such other
agreement and arrangement will not:

 

  4.4 result in a breach of, or constitute a default under, any agreement or
arrangement to which it is a party or, in the case of a party which is a
corporate entity, by which it is bound or under its constitutive documents; or

 

  4.5 result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

5



--------------------------------------------------------------------------------

APPLICABLE LAW AND JURISDICTION

 

  4.6 This Agreement and the rights and obligations of the parties shall be
governed by and construed in accordance with the laws of Ireland.

 

  4.7 The parties irrevocably submit to the non-exclusive jurisdiction of the
Courts of Ireland in respect of any claim, dispute or difference arising out of
or in connection with this Agreement.

GETTY IMAGES

 

  4.8 In consideration of the Sellers entering into this Agreement and selling
the Shares to Newco 1, Getty Images unconditionally and irrevocably guarantees
to the Sellers the due performance and observance by Newco 1 of its obligations
under this Agreement and will indemnify the Sellers against all losses, damages,
costs and reasonable expenses which may be incurred by the Sellers by reason of
any default on the part of Newco 1 in performing its obligations under this
Agreement.

 

  4.9 Subject to clause 7.3, the guarantee and indemnity set out in Clause 7.1
shall remain in force for so long as Newco 1 shall have any liability or
obligation to the Sellers under this Agreement and until such liabilities and
obligations have been discharged in full.

 

  4.10 The guarantee and indemnity set out in Clause 7.1 shall terminate
forthwith upon the Sellers acquiring all of the shares in Newco 1.

GENERAL

 

  4.11 Entire agreement

This Agreement (together with any documents referred to herein or entered into
pursuant to or in connection with this Agreement) contains the entire agreement
and understanding of the parties and supersedes all prior agreements,
understandings or arrangements (both oral and written) relating to the subject
matter of this Agreement and any such document.

 

6



--------------------------------------------------------------------------------

  4.12 No Partnership

This Agreement shall not be construed as creating any partnership or agency
relationship between any of the parties.

 

  4.13 Variations and waivers

 

  4.13.1  No variation of this Agreement shall be effective unless made in
writing and signed by or on behalf of all the parties and expressed to be such a
variation.

 

  4.13.2  No waiver by any party of any requirement of this Agreement, or of any
remedy or right under this Agreement, shall have effect unless given in writing
and signed by such party. No waiver of any particular breach of the provisions
of this Agreement shall operate as a waiver of any repetition of such breach.

 

  4.14 Assignment

Neither the Sellers nor Getty Images shall be entitled to assign the benefit or
burden of any provision of this Agreement (or any of the documents referred to
herein) without the prior written consent of the other parties. Newco 1 shall be
entitled to assign or novate its rights and obligations under this Agreement to
any member of the Getty Images Group

 

  4.15 Effect of Completion

The provisions of this Agreement, insofar as the same shall not have been
performed at Completion, shall remain in full force and effect notwithstanding
Completion.

 

  4.16 Counterparts

This Agreement may be executed as two or more counterparts and execution by each
of the parties of any one of such counterparts will constitute due execution of
this Agreement.

 

7



--------------------------------------------------------------------------------

5. NOTICES

 

  5.1 Address for service

Any notice, request, demand, approval or other communication to be given or made
under or in connection with this Agreement (each a “Notice” for the purposes of
this clause) shall be in writing and signed by or on behalf of the person giving
it and shall be sent or delivered to the party to be served at the address set
out

 

  5.1.1 in the case of each of the Sellers, at the front of this Agreement
(marked: “for the attention of Jerry and Johanna Kennelly”);

 

 

5.1.2

in the case of Newco 1, c/o 601 N. 34th Street, Seattle, WA 98103 USA( marked: “
for the attention of General Counsel”);

 

  5.1.3 in the case of Getty Images at the front of this Agreement (marked “for
the attention of General Counsel”).

 

  5.2 Method of service

Service of a Notice must be effected by prepaid registered post (or by airmail
if from one country to another) and shall be treated as served on the second (or
if by airmail the fourth) Business Day after the date of posting. In proving
service it shall be sufficient to prove that the envelope containing the Notice
was correctly addressed, postage paid and posted.

 

  5.3 Change of details

A party may notify any other party of a change to the details in clause 9.1
provided that such notification shall only become effective on the date falling
five Business Days after service of such notice in accordance with Clause 9.2
(or, if later, on the date specified in such notice).

 

8



--------------------------------------------------------------------------------

  5.4 Service of Agent

Without prejudice to any other mode of service:

 

  5.4.1 each of the Sellers irrevocably authorises and appoints William Fry,
Solicitors, Fitzwilton House, Wilton Place, Dublin 2 as his agent for service of
Notices and/or proceedings in relation to any matter arising out of or in
connection with this Agreement and service on such agent in accordance with this
Clause 9.4.1 shall be deemed to be effective service on the relevant Seller. A
notice issued upon such agent shall be marked: “for the attention of June
O’Connell/Brendan Heneghan”.

 

  5.4.2 Getty Images irrevocably authorises and appoints Beauchamps of Riverside
Two, Sir John Rogerson’s Quay, Dublin 2 as its agent for service of Notices
and/or proceedings in relation to any matter arising out of or in connection
with this Agreement and service on such agent in accordance with this Clause
9.4.2 shall be deemed to be effective service on Getty Images. A notice issued
upon such agent shall be marked: “for the attention of Mark Pery-Knox-Gore/Máire
Cunningham”.

 

6. FURTHER ASSURANCE

At the request of Newco 1 the Sellers shall (and shall procure that any other
necessary parties shall) execute and do all such documents, acts and things as
may reasonably be required subsequent to Completion by Newco 1 in order to
perfect the right, title and interest of Newco 1 to and in the Shares and to
procure the registration of Newco 1 or its nominee as the registered holder of
the Shares.

THIS AGREEMENT has been duly executed as a Deed and delivered on the date stated
above.

 

9



--------------------------------------------------------------------------------

SCHEDULE 1 - THE COMPANIES

Star Media Limited

 

Place of Incorporation:

   Ireland Date of Incorporation:    18 December 1986 Registered Number:   
119057 Registered Office:    Kerry Technology Park, Tralee, Co. Kerry Authorised
Share Capital:    €126,973.80 divided into 100,000 Ordinary Shares of €1.269738
each. Issued Share Capital:    30,000 Ordinary Shares of €1.269738 each
Shareholders:    Johanna Kennelly (formerly O’Dwyer)
Jerry Kennelly Directors:    Johanna Kennelly
Jerry Kennelly Secretary:    Johanna Kennelly Auditors:    Ernst & Young
89 South Mall
Cork City Accounting Reference Date:    30 April 2005 Charges:    None Status:
   Normal

 

10



--------------------------------------------------------------------------------

Stockdisc Limited

 

Place of Incorporation:    Ireland Date of Incorporation:    20 December 2004
Registered Number:    395548 Registered Office:    Racecourse Road, Tralee, Co.
Kerry Authorised Share Capital:    €2,000,000 divided into 1,000,000 Ordinary
Shares of €1 each and 1,000,000 0.5% Cumulative Redeemable Preference Shares of
€1 each. Issued Share Capital:    56,100 Ordinary Shares of €1 each
Shareholders:    Jerry Kennelly
Johanna Kennelly (formerly O’Dwyer) Directors:    Jerry Kennelly
Johanna Kennelly Secretary:    Johanna Kennelly Auditors:    Ernst & Young
89 South Mall
Cork City Accounting Reference Date:    30 April 2005 Charges:    None Status:
   Normal

 

11



--------------------------------------------------------------------------------

SCHEDULE 2 - COMPLETION OBLIGATIONS

PART I

OBLIGATIONS OF THE SELLERS

DELIVERY OBLIGATIONS

Deliver to Newco 1 and Getty Images, this Share Sale Agreement duly executed by
both Sellers.

 

12



--------------------------------------------------------------------------------

PART II

OBLIGATIONS OF NEWCO 1

On Completion Newco 1 shall, conditionally upon the satisfaction of the
obligations set out in Part I of this Schedule,

 

1. Deliver to the Sellers’ Solicitors a certified copy of a board resolution of
Newco 1 authorising the execution and performance by Newco 1 of its obligations
under this Agreement and each of the documents to be executed by Newco 1
pursuant to this Agreement and appointing Jerry Kennelly and Johanna Kennelly as
directors of Newco 1.

 

2. Allot and issue 100 Preference Shares to the Sellers in the proportions below
credited as fully paid and shall enter the Sellers into the register of members
of Newco as the holders of such Preference Shares and issue the appropriate
share certificates to them.

 

Seller

   Number of
Preference Shares

Jerry Kennelly

   99

Johanna Kennelly

   1

 

3. Deliver to the Sellers’ Solicitors a certified copy of a board resolution of
Getty Images authorising the execution and performance by Getty Images of its
obligations under this Agreement.

 

13



--------------------------------------------------------------------------------

SIGNED, SEALED and DELIVERED

 

by JERRY KENNELLY

in the presence of:

/s/ Jerry Kennelly

SIGNED, SEALED and DELIVERED

 

by JOHANNA KENNELLY

in the presence of:

/s/ Johanna Kennelly

GIVEN UNDER THE COMMON SEAL OF

 

PIXEL IMAGES LIMITED

 

(Corporate Seal)

SIGNED AS A DEED by

 

JOHN LAPHAM, VICE-PRESIDENT

 

duly authorised on behalf of

 

GETTY IMAGES, INC.

/s/ John Lapham

 

14